GREENBERG, J.,
Defendant, Industrial Lift Truck Company, filed a motion for sanctions to compel additional defendant, Cuneo Eastern Press, Inc., to (1) comply with the order of Hirsh, J., dated April 25, 1973, directing said additional defendant to submit to counsel certain documents and records for the purpose of inspection and copying, and (2) to *463answer interrogatories filed by defendant, Industrial Lift Truck Company on March 22, 1973.
In its answer to the motion, Cuneo Eastern Press, Inc., admits all of the allegations in the motion except where defendant avers that the records and documents have been produced, additional defendant answers that they have, in effect, been produced because he wrote to counsel and advised him that same were available for his inspection at his convenience. As to the answers to interrogatories, additional defendant states that they are prepared and have been forwarded for execution of an affidavit.
The “weighty” issues thus raised by the motion and answer here seem to be (1) will counsel for the additional defendant forward the records and documents for inspection and copying or will counsel for defendant pick same up for the same purpose, and (2) how long does it take to obtain an executed affidavit to answers to interrogatories thus enabling same to be properly filed. It does seem to us that even such “serious” and “complex” problems as these can, and should, be worked out by reasonable counsel without the necessity of adding to the work of an already overburdened civil motion court.
Neither defendant nor additional defendant cite any legal precedent for their respective positions, in all probability because issues of this “complexity” have rarely, if ever, been before the courts. This isn’t too difficult to understand, since most likely if one attorney took the time to call the other and both adopted a reasonable attitude, there would be no need for this type of motion to be filed.
However, since it was apparent that this could not be done in this case, we enter the following
ORDER
And now, to wit, May 15,1974, additional defendant, Cuneo Eastern Press, Inc., shall forward to defendant, *464Industrial Lift Truck Company, the available documents and records within (20) days of the date hereof and further shall file answers to the interrogatories of defendant, Industrial Lift Truck Company, within the same time period.
In the event additional defendant, Cuneo Eastern Press, Inc., does not comply with this order, its answer to the complaint of defendant, Industrial Lift Truck Company, shall be stricken and said additional defendant shall be precluded from entering any defense or introducing any testimony at the time of trial.